149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Eddie WILLIAMS, Jr., Appellant.
No. 97-4121.
United States Court of Appeals, Eighth Circuit.
Submitted: April 23, 1998.Filed: April 24, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
After Eddie Williams, Jr. pleaded guilty to possessing "cocaine base, aka 'crack cocaine,' " with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), the district court1 sentenced him to 70 months imprisonment and four years supervised release.  Mr. Williams now appeals, and we affirm.


2
Mr. Williams argues that the 100-to-1 ratio used in establishing sentencing ranges for crack versus powder cocaine offenses denies him due process and equal protection, and is inappropriate based on medical authority, the rule of lenity, and policy considerations.  Mr. Williams's challenge is foreclosed by our prior decisions upholding the constitutionality of the 100-to-1 ratio.  See, e.g., United States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir.1996) (per curiam); United States v. Jackson, 67 F.3d 1359, 1367 (8th Cir.1995), cert. denied, 517 U.S. 1192, 116 S.Ct. 1684, 134 L.Ed.2d 785 (1996); see also United States v. Jackson, 64 F.3d 1213, 1220 (8th Cir.1995) (rejecting challenge based on rule of lenity), cert. denied, 516 U.S. 1137, 116 S.Ct. 966, 133 L.Ed.2d 887 (1996).  We are bound by those decisions.  See United States v. Prior, 107 F.3d 654, 660 (8th Cir.)  (one Eighth Circuit panel may not overrule another panel's decision), cert. denied, --- U.S. ----, 118 S.Ct. 84, 139 L.Ed.2d 41 (1997).


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas